Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6, and 11-12 is/are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Falcy et al. (EP3137994 A2)..
1. A management method for preset third-party applications, applied to an intelligent terminal in which a control center is preset (the pre-installed features of the abstract provides for the preset features, with the third party feature provided via sect. 0004 and the control center being the location providing the download (also via sect. 0004) and the control center is preset to check for the pre-installed features or to check whether it is ok to install or enable components that were not pre-installed (sect. 0008)), comprising: 
detecting, by the control center, whether to download a third-party application in a preset third-party application list according to set detection condition (this feature is taught via the third party applications that provide a trial period, freeware, shareware, open source and purchase feature of sect. 0010 in which each of the categories are inherently checked, especially for items purchased or in which a trial period is authorized to determine whether to download or to enable (see sects. 0010-0011)); and, 
sects. 0012-0014 provide for checking whether the application is pre-installed and if so just enabling the application instead of downloading. The downloading applications feature (especially the ones that are purchased or that are provided on a trial basis when the application is not pre-installed, as per sect. 0015). 2. The management method for preset third-party applications of claim 1, further comprising: synchronizing, by the control center, the third-party application list with the server periodically; and downloading, by the control center, an updated third-party application to the data storage partition according to the synchronized third-party application list (the synchronizing feature is considered to be taught via the update features indicated via sect. 0014 and 0068 to bring the components in compliance with the latest version and the refresh preset intervals in sect. 0016). 3. The management method for preset third-party applications of claim 1, wherein the third-party application list comprises one or more pieces of the following information: application name, package name, icon, class name and download address of each third-party application (see the name feature in sect. 0098). 4. The management method for preset third-party applications of claim 1, further comprising: sending, by the control center, collected usage data of a third-party application to the server the usage information is considered inherent especially for applications provided on a trial basis to determine when the trial is over. Also, see sect. 0035 and 00100). 5. The management method for preset third-party applications of claim 4, wherein the usage data of the third-party application comprises: times of starting up the third-party application; or startup time and exit time of the third-party application; or the startup time, the exit time and the times of starting up of the third-party application (see again the portions cited for claim 4 above. Also, see the time feature in sect. 00101). 6. The management method for preset third-party applications of claim 1, wherein the step of detecting, by the control center, whether to download the third-party application in the preset third-party application list comprises: detecting, by the control center, whether the intelligent terminal is powered on for the first time and connected to a wireless network; and automatically downloading all third-party applications in the third-party application list to the data storage partition in response to that it is detected that the intelligent terminal is powered on for the first time and connected to the wireless network (this feature is considered inherent in view of the check for the latest version and triggering (automatically) downloading if necessary feature in sect. 0014). 
	Claims 11-12 are rejected for the same reasons as claim 1 above.                                                    Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Falcy, as cited above in view of downloading specific third party application (critical types that should load automatically upon startup) as indicated in claim 7 and updating initially when first powered on to ensure the newest version is available and updating as needed, as specified in claim 8.

7. The management method for preset third-party applications of claim 1, wherein a third-party application shortcut is preset in the intelligent terminal; and the method further comprises: determining, by the control center, whether a third-party application corresponding to the third-party application shortcut has been downloaded when detecting that the third-party application shortcut is triggered; downloading the third-party application corresponding to the third-party application shortcut to the data storage partition in response to that the third-party application corresponding to the third-party application shortcut has not been downloaded (see the cited portions above for each of these features); and directly starting the third-party application in response to that the third-party application corresponding to the third-party application shortcut has been downloaded (see the automatically enabling feature of sect. 0070. The system does not specify that the application is automatically started; however, it would have been obvious to a person having ordinary skills in the art before the time of the invention to modify the reference with the feature when the third party application is critical to system security such as a firewall, VPN, an Antivirus App, etc. to protect the user device). 8. The management method for preset third-party applications of claim 1, wherein a third-party application shortcut is preset in the intelligent terminal; and the step of detecting, by the control center, whether to download the third-party application in the preset third-party application list according to the set detection condition comprises: detecting, by the control center, whether the intelligent terminal is powered on for the first time and connected to a wireless network; and if yes, detecting a to-be-downloaded third-party application in the preset third-party application list; otherwise, downloading, by the control center, a third-party application corresponding to the third-party application shortcut to the data storage partition when detecting that the third-party application shortcut is triggered (see the powering feature in sect. 0052 in reference to the first time power is applied and the reference to updating/synching in reference to the triggering feature. The system does not indicate that the feature is just for the first time; however, when power is applied would inherently include the first time and therefore, it would have been obvious to ensure that the latest version is available initially (the first time) and updating as needed (when triggered) to conserve resources to the applications that are specifically needed by the user. See the list in sect. 0067 and via sect. 0070- 0072 the purchasing feature is considered the trigger to download). 

Allowable Subject Matter
Claims 9-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

9. The management method for preset third-party applications of claim 7, wherein the step of downloading the third-party application corresponding to the third-party application shortcut to the data storage partition comprises: detecting, by the control center, whether the intelligent terminal is connected to a wireless network; downloading the third-party application corresponding to the third-party application shortcut to the data storage partition in response to that the intelligent terminal is connected to the wireless network; and issuing a prompt asking for a confirmation of downloading in response to that the intelligent terminal is not connected to the wireless network, and downloading the third-party application corresponding to the third-party application shortcut to the data storage partition when receiving the confirmation. 10. The management method for preset third-party applications of claim 8, wherein the step of downloading the third-party application corresponding to the third-party application shortcut to the data storage partition comprises: detecting, by the control center, whether the intelligent terminal is connected to the wireless network; downloading the third-party application corresponding to the third-party application shortcut to the data storage partition in response to that the intelligent terminal is connected to the wireless network; and issuing a prompt asking for a confirmation of downloading in response to that the intelligent terminal is not connected to the wireless network, and downloading the third-party application corresponding to the third-party application shortcut to the data storage partition when receiving the confirmation.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN Q CHAVIS whose telephone number is (571)272-3720.  The examiner can normally be reached on Monday-Friday 9-5:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chat Do can be reached on 571-272-3721.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOHN Q CHAVIS/Primary Examiner, Art Unit 2193